386 U.S. 280
87 S. Ct. 1038
18 L. Ed. 2d 47
Arnold McCLELLANv.CALIFORNIA.
No. 69, Misc.
Supreme Court of the United States
March 13, 1967

Arnold McClellan, pro se.
Thomas C. Lynch, Atty. Gen., of California, William E. James, Asst. Atty. Gen., and Philip C. Griffin, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the District Court of Appeal of California, Second Appellate District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824.


2
Mr. Justice STEWART would grant certiorari and reverse the judgment for the reasons stated in his opinion concurring in the result in Chapman v. State of California, 386 U.S., at 42, 87 S.Ct., at 837.